DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/1/21 have been fully considered but they are not persuasive.  The applicant argues,
a) Even if combined, Amano and Kobayashi fail to disclose or suggest every claimed feature.
For example, referring to Fig. 36 of Amano, Amano discloses a projection device that can translate an image to be projected on a screen 149 by shifting a relay lens 143 parallel to an optical axis C, due to the constitution of the optical system 148. In the example shown in FIG. 36, by shifting the optical axis of the relay lens 143 to an optical axis C’, the projection light 112 is displaced to a projection light 112’, whereby the position of the image can be shifted, (paragraphs [0233]-[0236]). Amano further describes that a distortion of an image to be displayed can be reduced by changing a projection angle of the projection light 112 or inclination or position of a projection region 119 of the above projection device, (paragraphs [0192]-[0193] & [0318]).
Thus, Amano describes the projection device that can translate the image to be projected on the screen by shifting the relay lens (projection optical system) parallel to 

b) That is, Kobayashi describes that a message image for the user is projected when the relative position changes between the projection target and the projection section. But Kobayashi does not disclose or suggest whether or not the range on which the projection image is projected is a range where the projection image may have an image quality inferior to a predetermined image quality. Kobayashi further does not disclose or suggest to shift the projection position between the first shiftable range, in which the image quality of the projection image is at least the predetermined image quality, and the second shiftable range, in which the image quality of the projection image is inferior to the predetermined image quality, by a shift of the projection optical system.

Examiner’s Response
a) The examiner disagrees. Amano discloses optical system 148, Fig.36, which includes the shift mechanism 146 for displacing the relay lens 143 to the optical axis E’ from the optical axis E, and [as a result] the projection light 112 is displaced to a projection light 112' whereby the position of the image can be shifted ¶¶ [0233]-236]).  Amano teaches first range 112 and second range 112’ which correspond to E and E’, respectively.  shift quantity of the optical E’ by control unit 145 (¶¶ 233-234).  Amano also discloses preventing or reducing distortion of an image to be displayed, which obviously would make image quality inferior when/if the image is distorted. See at least ¶¶ 0010; 0135, 0161, 0183, 0185, 0192-193; 318 and 326. The argument that “Amano does not disclose or suggest at least to shift the projection position between the first shiftable range, in which the image quality of the projection image is at least a predetermined image quality, and the second shiftable range, in which the image quality of the projection image is inferior to the predetermined image quality, by a shift of the projection optical system,” is therefore unpersuasive as shown above.


b) The examiner disagrees. While Kobayashi discloses a notification section notifying the user that the relative position [of an image] has changed as was clearly shown in the rejection, Kobayashi was not utilized or applied as the reference disclosing all claimed limitations. Kobayashi was specifically used as disclosing a notification section notifying the user that the relative position [of an image] has changed (¶ 0078-79 and 87-88), and notify the user [of the change] by projecting an image (¶¶ 0151-152; Fig.2).  Hence, the argument that “Kobayashi does not disclose or suggest whether or not the range on which the projection image is projected is a range where the projection image may have . 
 

Claims 1-3, 5-8, 10-14 and 16-19 are again rejected under 35 U.S.C. 103 as being unpatentable over Amano, US 2009/0027571 A1 in view of Kobayashi et al., US 2006/0158622 A1.

Considering claim 1, Amano discloses the following claimed subject matter, note:  
a) a shifting unit (the shift mechanism 146) configured to shift a position where a projection image is projected by shifting the projection optical system (displacing the relay lens 143) within a shiftable range (112, 112’ Fig.36) including (i) a first shiftable range in which an image quality of the projection image is at least a predetermined image quality (optical system 148, Fig.36, includes the shift mechanism 146 for displacing the relay lens 143 to the optical axis E’ from the optical axis E; the projection light 112 is displaced to a projection light 112' whereby the position of the image can be shifted ¶¶ [0233]-236]), (ii) a second shiftable range in which the image shiftable range (Amano teaches preventing or reducing distortion of an image to be displayed, which would make the image quality inferior. See paras. 0010; 0135, 0161, 0183, 0185, 0192-193; 318, 326. Obviously, the system of Amano is “shiftable” with a “shiftable” range as indicated above from 112 to 112’ or E to E’). 

b) a determining unit configured to determine whether a target position shifted by the shifting unit is located in a second shiftable range different from the first shiftable range (control unit 145, Fig.36; image projection range “A” and  “S”, Figs.2, 11-12; see at least para. 0072, 0106, 0110-118; Outputting instructions to adjust focal length or focusing by focus mechanism 142).

c) Amano does not specifically disclose a notifying unit configured to notify a user of a predetermined notice in a case where it is determined that the target position shiftable by the shifting unit is located in the second range.  
However, notifying the user through the use of an On Screen Display (OSD), text, or similar other means, would be obvious to those with ordinary skill in the art.
In that regard, and in the same field of endeavor, Kobayashi teaches an image processing system and a projector having an adjustment section. Specifically, Kobayashi Amano by providing the teaching of Kobayashi for the purpose making it easier for the viewer to realize the changes that appear or that are happening in the image processing apparatus so that they are informed or are aware of the changes. 

As to claim 2, a setting unit configured to set a range shiftable by the shifting unit to one of the first range and both the first range and the second range (setting menu, Figs.40-42, for setting or changing position, size or adjusting brightness and contrast, set or changing by the user on suing the OSD (see at least ¶ [0287]); as well as the zooming and focusing mechanism 142 for adjusting a focal length or focusing of the projection lens 144, ¶¶ [0233]-[0235]).

As to claim 3, an instructing unit for the user to indicate the target position, wherein the determining unit is configured to determine whether the target position is located in the second range based on an output signal from the instructing unit (is met by input interface 171, Fig.31).

 5, Amano teaches that focusing mechanism 142 for adjusting a focal length or focusing of the projection lens 144. The zooming and focusing mechanism 142 is constituted of, for example, a group of focusing lenses for performing an extending operation for focusing the image to be formed on the screen 149, a group of variation lenses moving along the optical axis E for performing an operation of changing the image size and a compensator lenses for correcting inaccurate focusing attributed to the zooming operation. See, at least, ¶¶ 0233-0235.

As to claims 6-10, see the rejection of claim 1 (c).
Regarding claim 11, see rejection of claim 1.   

Regarding claim 12, wherein the shifting unit is configured to move part of lenses in a projection optical system in a direction perpendicular to an optical axis (optical system 148, Fig.36, includes the shift mechanism 146 for displacing the relay lens 143 to the optical axis E’ from the optical axis E; ¶¶ [0233]-236]).

As to claim 13, wherein the shifting unit is configured to move a projection optical system in a direction perpendicular to an optical axis (shifting mechanism 146, Fig.36. Amano teaches…by shifting the optical axis of the relay lens 143 to an optical axis E', the projection light 112 is displaced to a projection light 112' whereby the position of the image can be shifted; ¶ [0236]).

As to claim 14, wherein the shifting unit is configured to move an image forming position of the light modulation element (shifting mechanism 146, Fig.36. Amano teaches…by shifting the optical axis of the relay lens 143 to an optical axis E', the projection light 112 is displaced to a projection light 112' whereby the position of the image can be shifted; ¶ [0236]).

Regarding claim 16, See, Fig.36 showing the range E and E’ which is outside the first rang.  And Fig.2 shows the range “A” and extended range to “S.”

Claim 17 is a method claim of claim 1 and, therefore, claim 17 is rejected for the same reasons as shown in claim 1.

Considering claim 18, see the rejection of claim 1. 

Regarding claim 19, wherein the second range is a range where an evaluation value related to the projection image obtained by evaluating at least one of chip, a peripheral light amount drop, a chromatic aberration, a distortion, or a curvature of field is inferior (Amano teaches preventing or reducing distortion of an image to be displayed, which distortion would render the image inferior; see at least ¶¶ 0010; 0135, 0161, 0183, 0185, 0192-193; 318, 326).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Amano/Kobayashi et al in view of Sasaki, US 2017/0206661 A1.
Amano/ Kobayashi as modified above do not specifically disclose “wherein in a case where the target position moves from the second range to the first range, the setting unit is configured to change the range shiftable by the shifting unit to the first range.”
Sasaki, in the same field of art, discloses image processing apparatus (Fig.2) illustrating user instruction information received at receiving unit 12 and image information obtaining unit 11 obtaining unprocessed image information. Fig.2 comprises region detecting unit 15 (illustrated further on Fig.25) and region switching unit 16, the region detecting unit 15 in turn comprises regional detection unit comprising pixel selecting unit 151, range setting unit 152, determining unit 153, characteristic changing unit 154 and convergence determining unit 155 which outputs image information about designated region and outside region (Fig.25). Sasaki also teaches operation of region detecting unit (Fig.34).  Therefore, it would have been obvious to the skilled in the art to .  

 Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshizawa, US 2009/0141255 A1 discloses display position adjustment control unit including moveable range (¶ 0030) which divides display position shift amount from a display target position of the projection image (¶ 0021) without deterioration of image quality (¶ 0022).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




PMN
March 11, 2021 
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422